





STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into and effective
as of April 22, 2014, by and among Evotech Capital S.A., a privately-held
company organized under the laws of the British Virgin Islands (the “Buyer”);
and E.R.C. Energy Recovery Corporation, a Delaware corporation (the “Company”),
and David C. Merrell and Michael C. Brown, two individuals who together hold the
majority share and voting interest in the Company but who are acting solely in
their capacity as officers and directors of the Company (the “Company Principal
Shareholders”), each of the foregoing a “Party” and collectively the “Parties,”
upon the following premises:




Premises




WHEREAS, the Company Principal Shareholders own an aggregate of 200,100 shares
of common stock out of a total of 368,200 shares issued and outstanding of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), which
is equivalent to 54.35% of the issued and outstanding shares of the Company as
well as 54.35% of the voting interest in the Company;




WHEREAS, the Buyer is a privately-held company;




WHEREAS, the Buyer desires to acquire from the Company 1,000,000 shares of the
Company’s Common Stock through an original issuance by the Company (“Purchased
Shares”) in exchange for the consideration (the “Consideration”) described in
full in Appendix I to this Agreement (the “Acquisition Offer” or the
“Acquisition”), so that the Buyer will become the majority owner of the Company
and the Company will become a majority-owned subsidiary of the Buyer; and




WHEREAS, the Acquisition is intended to be a tax-free exchange under Sections
351(a) and 368(c) of the United States Internal Revenue Code, though such
treatment is not a condition of the Closing (as defined below).




Agreement




NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows:




ARTICLE I




REPRESENTATIONS, COVENANTS AND WARRANTIES OF

THE BUYER




As an inducement to and to obtain the reliance of the Company and the Company
Principal Shareholders, except as set forth on the Buyer Schedules (as
hereinafter





1









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







defined, which shall contain any exceptions or qualifications to the
representations and warranties are set forth below), the Buyer represents and
warrants as follows:




Section 1.01

Organization; Qualification; No Conflicts; Approval; and Binding Agreement.  The
Buyer is a privately-held company in good standing under the laws of the
jurisdiction in which it is organized. The Buyer has the administrative and
organizational power and is duly authorized, qualified, under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, including qualifications to do business as a
foreign corporation in the states or countries in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
violate any provision of the Buyer’s Articles of Incorporation (or similar
organizational documents or otherwise) or Bylaws (or similar organizational
operating documents or otherwise). the Buyer has taken and shall take all
actions required by all applicable law, its Articles of Incorporation (or
similar organizational documents or otherwise), or otherwise to authorize the
execution and delivery of this Agreement and to consummate the transactions
herein contemplated; and this Agreement constitutes the legal, valid and binding
obligation of the Buyer enforceable against the Buyer in accordance with its
terms.




Section 1.02

Investment and other Representations.  The Buyer further represents and warrants
to the Company and the Principal Company Shareholders as follows:




(a)

Purchase Entirely for Own Account.  The Buyer is acquiring the Purchased Shares
for investment for its own account and not with a view to the resale or
distribution of any part thereof, and the Buyer has no present intention of
selling or otherwise distributing the Purchased Shares, except in compliance
with applicable securities Laws.




(b)

Restricted Securities.  The Buyer understands that the Purchased Shares are
characterized as “restricted securities” under the Securities Act of 1933, as
amended (the “Securities Act”), inasmuch as this Agreement contemplates that, if
acquired by the Buyer pursuant hereto, the Purchased Shares would be acquired in
a transaction not involving a public offering.  The issuance of the Purchased
Shares hereunder is being effected in reliance upon an exemption from
registration afforded under Section 4(a)(2) of the Securities Act, and Rule
506(b) of the Securities and Exchange Commission (the “SEC”) and Regulation S of
the SEC, and the Buyer is an “accredited investor” as that term is defined in
SEC Rule 501 and is not a “U.S. Person” as that term is defined in Regulation S.
 The Buyer further acknowledges that if the Purchased Shares are issued to such
the Buyer in accordance with the provisions of this Agreement, such Purchased
Shares may not be resold without registration under the Securities Act or the
existence of an exemption therefrom.  The Buyer represents that it is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and





2









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







understands the resale limitations imposed thereby, and specifically those in
subparagraph (i) of Rule 144 related to the resale of securities of “shell
companies,” and that the Company is presently a “shell company” as defined
therein and in SEC Rule 12b-2 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).




(c)

Acknowledgment of Non-Registration.  The Buyer understands and agrees that the
Purchased Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities Laws of any state of the
U.S.




(d)

Status.  By its execution of this Agreement, the Buyer represents and warrants
that it is an “accredited investor” and a non-“U.S. Person,” and understands
that the Purchased Shares are being offered and sold to the Buyer in reliance
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth in this Agreement, in
order that the Company (and the Company Principal Shareholders) may determine
the applicability and availability of the exemptions from registration of the
Purchased Shares under the Securities Act on which the Company (and the Company
Principal Shareholders) is relying.




(e)

Miscellaneous Representations and Warranties.  The Buyer: (1) consents to the
placement of a legend on any certificate or other document evidencing the
Purchased Shares substantially in the form set forth below; (ii) has sufficient
knowledge and experience in finance, securities, investments and other business
matters to be able to protect the Buyer’s interests in connection with the
transactions contemplated by this Agreement; (iii) has consulted, to the extent
that it has deemed necessary, with its tax, legal, accounting and financial
advisors concerning its investment in the Purchased Shares and can afford to
bear such risks for an indefinite period of time, including, without limitation,
the risk of losing its entire investment in the Purchased Shares; (iv) has had
access to the SEC reports and registration statements of the Company in the SEC
Edgar archives (the “SEC Reports”); (v) has been furnished during the course of
the transactions contemplated by this Agreement with all other public
information regarding the Company that the Buyer has requested and all such
public information is sufficient for the Buyer to evaluate the risks of
investing in the Purchased Shares; (vi) has been afforded the opportunity to ask
questions of and receive answers concerning the Company and its directors or
officers and the terms and conditions of the issuance of the Purchased Shares;
(vii) is not relying on any representations and warranties concerning the
Company (or the Company Principal Shareholders) made by the Company or any
director, officer, employee or agent of the Company, other than those contained
in this Agreement or the SEC Reports; (viii) will not sell or otherwise transfer
the Purchased Shares, unless either (A) the transfer of such securities is
registered under the Securities Act or (B) an exemption from registration of
such securities is available; (ix) understands and acknowledges that the Company
(and the Company Principal Shareholders) is under no obligation to register the
Purchased Shares for sale under the Securities Act or otherwise; (x) understands
and acknowledges that the Purchased Shares have not been recommended by any
federal or state securities commission or regulatory authority, that the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of any information concerning the Company (or the Company Principal
Shareholders) that





3









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







has been supplied to the Buyer and that any representation to the contrary is a
criminal offense; (xi) acknowledges that the representations, warranties and
agreements made by the Buyer herein shall survive the execution and delivery of
this Agreement and the purchase of the Purchased Shares; (xii) will not transfer
any of such Purchased Shares absent an effective registration statement under
the Securities Act and applicable state securities law covering the disposition
the Purchased Shares without first providing the Company with an opinion of
counsel (which counsel and opinion are reasonably satisfactory to the Company)
to the effect that such transfer will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws or as
otherwise may be applicable; and (xiii) the stock certificate to represent to
Purchased Shares shall be imprinted with a legend in substantially the form of
the legend required in Section 3.03 below.




Section 1.03

Lack of Omissions and Misstatements.

No representation or warranty of the Buyer contained in this Agreement or any
other document related thereto and no statement or disclosure made by or on
behalf of the Buyer to the Company or the Company Principal Shareholders
pursuant to this Agreement or any other agreement contemplated herein contains
an untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading.




ARTICLE II




REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY AND DAVID C. MERRELL




As an inducement to, and to obtain the reliance of the Buyer, except as set
forth in the Company Schedules (as hereinafter defined), the Company and David
C. Merrell, the Company’s President and one of the Company Principal
Shareholders, represent and warrant as follows:




Section 2.01

Organization.  The Company is a corporation duly organized, validly existing,
and in good standing under the laws of Delaware and has the corporate power and
is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets, to carry on its business in all material respects as
it is now being conducted and as contemplated after the Acquisition, and except
where failure to be so qualified would not have a material adverse effect on its
business, there is no jurisdiction in which it is not qualified in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification. The Company has provided to the Buyer
complete and correct copies of the Articles of Incorporation and Bylaws (or
similar organizational documents) of the Company as in effect on the date
hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of the Company’s Articles of Incorporation or Bylaws (or similar
organizational documents).  The Company has taken or shall take all action
required by law, its Articles of Incorporation,





4









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







its Bylaws (or similar organizational documents), or otherwise to authorize the
execution and delivery of this Agreement, and the Company has full power,
authority, and legal right and has taken or shall take all action required by
law, its Articles of Incorporation, Bylaws, (or similar organizational
documents) or otherwise to consummate the transactions herein contemplated.




Section 2.02

Capitalization.  The Company is authorized to issue 100,000,000 shares of Common
Stock plus 10 million shares of Preferred Stock, and has approximately 368,200
shares of Common Stock outstanding as of the date of this Agreement, and 0
shares of Preferred Stock outstanding. All issued and outstanding shares are
legally issued, fully-paid, and non-assessable and not issued in violation of
the preemptive or other rights of any person.




Section 2.03

Subsidiaries and Predecessor Corporations.  The Company does not have any
predecessor corporation(s) or subsidiary(ies), except as set forth in the
Company’s EDGAR filings, and does not own, beneficially or of record, any shares
of any other corporation, other than as set forth on Schedule 2.03 attached
hereto or set forth in the Company’s EDGAR filings.




Section 2.04

Financial Statements.




(a)

The Company has no liabilities with respect to the payment of any federal,
provincial, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.  




(b)

To the knowledge of the Company, the books and records, financial and otherwise,
of the Company are in all material respects complete and correct and have been
maintained in accordance with good business and accounting practices.  




Section 2.05

Information.  The information concerning the Company set forth in this Agreement
and the Company Schedules is complete and accurate in all material respects and
does not contain any untrue statements of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. Except as set forth in
Section 2.05 of the Company Disclosures, the Company has fully disclosed in
writing to the Buyer (through this Agreement, the Company’s EDGAR filings or the
Company Schedules) all information, relating to matters involving the Company or
its assets or its present or past operations or activities, which (i) indicated
or may reasonably indicate, in the aggregate, the existence of a greater than
Fifty Thousand Dollars ($50,000) liability, (ii) have led or may lead to a
competitive disadvantage on the part of the Company, (iii) the existence of any
accounts payable outstanding by the Company as of the date hereof, or (iv)
either alone or in aggregation with other information covered by this Section,
otherwise have led or may reasonably lead to a material adverse effect on the
transactions contemplated herein or on the Company or its operations or
activities as presently conducted or as contemplated to be conducted after the
Closing Date (as defined below), including, but





5









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







not limited to, information relating to governmental, employee, and securities
matters and transactions with affiliates.




Section 2.06

Convertible Securities; Options or Warrants.  Except as set forth in the
Company’s financial statements or Schedule 2.06, there are no existing
convertible securities, options, warrants, calls or commitments of any character
relating to the authorized and unissued stock of the Company, and further,
except as otherwise set forth in any of the Company Schedules and/or described
in the Company’s EDGAR filings.  




Section 2.07

Absence of Certain Changes or Events.  Except as disclosed in Schedule 2.07, set
forth in the Company’s EDGAR filings or provided in writing to the Buyer, since
the date of the Company’s December 31, 2013, balance sheet for the Company or as
otherwise set forth in the Company Schedules:




(a)

There has not been (i) any material adverse change in the business, operations,
properties, assets or condition of the Company or (ii) any damage, destruction
or loss to the Company (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
the Company;




(b)

The Company has not (i) amended its Articles of Incorporation or Bylaws (or
similar organizational documents) except as required under this Agreement; (ii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of the Company; (iii)
made any material change in its method of management, operation, or accounting;
(iv) entered into any transaction or agreement other than in the ordinary course
of business; or (v) increased the rate of compensation payable or to become
payable by it to any of its officers or directors or any of its salaried
employees whose monthly compensation exceeds Ten Thousand Dollars ($10,000); and




(c)

The Company has not become subject to any law or regulation which materially and
adversely affects, or in the future, may adversely affect, the business,
operations, properties, assets or condition of the Company.




Section 2.08

Title and Related Matters.  Except as set forth in Section 2.08 of the Company
Disclosures, the Company has good and marketable title to all of its properties,
inventory, interest in properties and assets, real and personal, which are
reflected in the most recent balance sheet of the Company.




Section 2.09

Litigation and Proceedings.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Company after reasonable
investigation, threatened by or against the Company or affecting the Company or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind, except as set forth in the Company’s EDGAR filings.  The Company has no
knowledge of any default





6









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







on its part with respect to any judgment, order, writ, injunction, decree,
award, rule or regulation of any court, arbitrator, or governmental agency or
instrumentality, or any circumstance which after reasonable investigation would
result in the discovery of such default.




Section 2.10

Contracts.  Except as otherwise set forth in Section 2.10 of the Company
Schedules or the EDGAR filings:




(a)

The Company is not a party to, and its assets, products and properties are not
bound by, any material contract, franchise, license agreement, agreement, debt
instrument or other commitments whether such agreement is in writing or oral;




(b)

All contracts, agreements, franchises, license agreements, and other commitments
to which the Company is a party or by which its properties are bound and which
are material to the operations of the Company taken as a whole are valid and
enforceable by the Company in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and




(c)

The Company is not a party to or bound by, and the properties of the Company are
not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of the Company.




Section 2.11

Material Contract Defaults.  The Company to its knowledge is not in default in
any respect under the terms of any outstanding contract, agreement, lease, or
other commitment which is material to the business, operations, properties,
assets or condition of the Company and there is no event of default in any
material respect under any such contract, agreement, lease, or other commitment
in respect of which the Company has not taken adequate steps to prevent such a
default from occurring.




Section 2.12

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or to which any of its assets or operations are subject.




Section 2.13

Governmental Authorizations.  The Company has all licenses, franchises, permits,
and other governmental authorizations, that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof. Except for compliance with federal, provincial and state securities
or corporation laws, as hereinafter provided, no authorization, approval,
consent or order of, or registration, declaration or filing with, any court or
other governmental body is





7









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







required in connection with the execution and delivery by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby (excluding authorizations, approvals and/or consents relating to the
acquisition by the Company of the Buyer, which the Company makes no
representations in connection with).




Section 2.14

Compliance With Laws and Regulations.  To the best of its knowledge, the Company
has complied with all applicable statutes and regulations of any federal,
provincial, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets or condition of the Company
or except to the extent that noncompliance would not result in the occurrence of
any material liability. This compliance includes, but is not limited to, the
filing of all reports, filings and schedules to date with federal and state
securities authorities.




Section 2.15

Approval of Agreement.  The Board of Directors of the Company will authorize the
execution and delivery of this Agreement by the Company and approve this
Agreement and the transactions contemplated hereby prior to the Closing Date.




Section 2.16

Material Transactions or Affiliations.  As of the date hereof, and except as
listed in the financial statements, the Company has no off-balance sheet
commitments, whether written or oral, with any affiliate or vendor of the
Company or any other person.




Section 2.17

Deliverables Under Section 2.17 of the Company Schedules.  No later than 10 days
from the Closing Date, the Company will deliver, if it has not already, to the
Buyer, the following items (if any) pursuant to this Section 2.17 (“Section 2.17
Schedule Items”), which together with all other schedules required by Article
II, are collectively referred to as the “Company Schedules” and which consist of
separate schedules, which are dated the date of this Agreement, to be complete,
true, and accurate in all material respects as of the date of this Agreement:




(a)

a spreadsheet setting forth the name and address of each shareholder of the
Company together with the number of shares owned by him, her or it;




(b)

a schedule listing any and all federal, provincial, state and local tax
identification numbers of the Company and containing complete and correct copies
of all federal, provincial, state and local tax returns filed by the Company;
and




(c)

complete, correct and file stamped copies of the Bylaws, Articles of
Incorporation or similar organizational documents of the Company in effect as of
the date of this Agreement;




Section 2.18

Valid Obligation.  This Agreement and all agreements and other





8









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding may be brought.




Section 2.19

Reporting Requirements of the Company.  The Company is subject to the reporting
and filing requirement of the Exchange Act, and to the best of the Company’s
knowledge, it is current in its periodic reporting obligations thereunder.




Section 2.20

Liabilities. The Buyer shall pay an aggregate of $50,000 to the Company for the
purpose of comprising and paying all outstanding liabilities by David C. Merrell
as of the Closing Date, which sum shall be wired to the trust account of Leonard
W. Burningham, Esq. for payment of such liabilities outlined in Appendix II
hereto in exchange for signed Releases in the Form of Appendix III. To the
extent required or necessary, any other liabilities existing at the Closing Date
shall be paid or compromised by David C. Merrell and a Release in the Form of
Appendix III shall be provided for any such other liabilities paid or
compromised at the Closing Date.  Following payment of $50,000 and the delivery
of the Forms of Release by Mr. Burningham for the liabilities in Appendix II,
only, and from David C. Merrell for any other liabilities, including any owed to
either of the Company Principal Shareholders, the Company shall have no other
liabilities or financial obligations of any kind.




ARTICLE III




PLAN OF EXCHANGE




Section 3.01

The Acquisition.  




(a)  On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date, the Company (and to the extent applicable only to the
consideration to be received by the Company Principal Shareholders, the Company
Principal Shareholders) shall accept the Acquisition Offer described herein, and
the Company shall issue to the Buyer the Purchased Shares, free and clear of all
liens, pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description, except the Securities Act legend outlined herein in
Section 3.03, which in the aggregate, when issued, will be fully-paid,
non-assessable, and constitute approximately Seventy-Three Percent (73%) of the
issued and outstanding shares of the Company.




(b)

The Buyer shall accept the Acquisition Offer, and shall, on the terms and
conditions set forth in this Agreement, compensate the Company and the Company
Principal Shareholders according to Appendix I of this Agreement (the
“Consideration”). The Consideration shall include the agreement to issue certain
equity in Common Stock and warrants, subject to future anti-dilution





9









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







conditions (“Anti-Dilution Shares”), as more fully described in Appendix I.




Section 3.02

Closing.  The closing (“Closing”) of the transaction contemplated by this
Agreement shall occur automatically, and without any further required action
from either party, upon the satisfaction of the Closing Conditions (described
below) which date shall in no event be later than April __, 2014, unless such
date is extended in writing by the mutual consent of all Parties (the “Closing
Date”).  




(a)

The following “Closing Conditions” shall have occurred, or have been waived by
the Company Principal Shareholders and the Buyer in writing, prior to the
Closing Date:




(i)

This Agreement and all transactions contemplated hereunder shall have been
approved by the Board of Directors of the Company (“ERCX Board”) and any
required directors or managers or otherwise of the Buyer, excluding any
shareholder approval;




(ii)

The Buyer shall have wired the sum of $50,000 to the trust account of Mr.
Burningham for disposition in accordance with the terms hereof outlined in
Section 2.20;




(iii)

The Company shall issue 1,000,000 fully-paid and non-assessable shares of the
Common Stock of the Company to the Buyer so as to make the Buyer the sole owner
thereof;




(iii)

The Company and the Company Principal Shareholders will deliver any documents
described in Article II; and




(iv)

The Buyer, the Company and the Company Principal Shareholders shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered) any and all certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings or other instruments required by this Agreement
to be so delivered at or prior to the Closing, together with such other items as
may be reasonably requested by the Parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated hereby,
with the understanding that the Company Principal Shareholders’ approval of this
Agreement is as Parties to the Agreement and not as shareholders of the Company.




Section 3.03

Tradability of Shares. The Anti-Dilution Shares and the Purchased Shares have
not been, and will not be, registered under the Securities Act, nor registered
under any state securities law, and are “restricted securities” as that term is
defined in Rule 144 under the Securities Act.  The Anti-Dilution Shares and the
Purchased Shares may not be offered for sale, sold or otherwise transferred
except pursuant to an effective registration statement under the Securities Act,
or pursuant to an exemption from





10









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







registration under the Securities Act. All of such Anti-Dilution Shares and the
Purchased Shares will bear the following restrictive legend or a reasonable
facsimile thereof:




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER:  i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.




Section 3.04

Termination.




(a)

This Agreement may be terminated by either the Buyer or the Company, the Company
Principal Shareholders at any time prior to the Closing Date if:




(i)

there shall be any actual or threatened action or proceeding before any court or
any governmental body which shall seek to restrain, prohibit, or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
Board of Directors or shareholders, made in good faith and based upon the advice
of its legal counsel, makes it inadvisable to proceed with the Acquisition; or




(ii)

any of the transactions contemplated hereby are disapproved by any regulatory
authority whose approval is required to consummate such transactions (which does
not include the SEC) or in the judgment of such Board of Directors or
shareholders, made in good faith and based on the advice of counsel, there is
substantial likelihood that any such approval will not be obtained or will be
obtained only on a condition or conditions which would be unduly burdensome,
making it inadvisable to proceed with the Acquisition.




In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder, and each party shall bear all of the expenses
incurred by it in connection with the negotiation, drafting, and execution of
this Agreement and the transactions herein.




No revenue ruling or opinion of counsel will be sought as to the tax-free nature
of the subject Acquisition and such tax treatment is not a condition to Closing
herein; and none shall be required nor a condition of the Closing.





11









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------










ARTICLE IV




SPECIAL COVENANTS




Section 4.01

Access to Properties and Records.  The Buyer, the Company and the Company
Principal Shareholders will each afford to the officers and authorized
representatives of the other reasonable access to the properties, books and
records of the Buyer or the Company, as the case may be, in order that each may
have a full opportunity to make such reasonable investigation as any shall
desire of the affairs of the other, and each will furnish the other with such
additional financial and operating data and other information as to the business
and properties of the Buyer or the Company, as the case may be, as the other
shall from time to time reasonably request.  Any such investigation and
examination shall be conducted at reasonable times and under reasonable
circumstances, and each Party hereto shall cooperate fully therein.  No
investigation by a Party hereto shall, however, diminish or waive in any way any
of the representations, warranties, covenants or agreements of the other party
under this Agreement.  In order that each party may investigate as it may wish
the business affairs of the other, each party shall furnish the other during
such period with all of such information and copies of such documents concerning
the affairs of it as the other party may reasonably request, and cause its
officers, employees, consultants, agents, accountants and attorneys to cooperate
fully in connection with such review and examination, and to make full
disclosure to the other parties all material facts affecting its financial
condition, business operations and the conduct of operations.  




Section 4.02

Delivery of Books and Records and Bank Accounts.  At the Closing, the Company
Principal Shareholders shall deliver to the Buyer copies of the corporate minute
books, books of account, contracts and records, and all other books or documents
including, the bank accounts of the Company now in the possession of the Company
Principal Shareholders or their representatives.  




Section 4.03

Third Party Consents and Certificates.  The Buyer, the Company and the Company
Principal Shareholders agree to cooperate with each other in order to obtain any
required third party consents to this Agreement and the transactions herein
contemplated.




Section 4.04

Actions Prior to Closing.




(a)

From and after the date of this Agreement until the Closing Date and except as
set forth in the Buyer Schedules or the Company Schedules, or as permitted or
contemplated by this Agreement, the Buyer and the Company, respectively (subject
to paragraph (b) below), will each:




(i)

carry on its business in substantially the same manner as it has heretofore;








12









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







(ii)

maintain and keep its properties in states of good repair and condition as at
present, except for depreciation due to ordinary wear and tear and damage due to
casualty;




(iii)

maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it;




(iv)

use good faith efforts to perform in all material respects all of its
obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;




(v)

use its good faith efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and




(vi)

fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal, provincial and state laws and all rules,
regulations, and orders imposed by federal, provincial or state governmental
authorities.




(b)

From and after the date of this Agreement until the Closing Date, neither the
Buyer nor the Company will:




(i)

make any changes in their Articles or Certificates of Incorporation or Bylaws,
except as otherwise provided in this Agreement;




(ii)

take any action described in Section 2.07 (except as permitted therein or as
disclosed in the applicable party’s schedules);




(iii)

enter into or amend any contract, agreement, or other instrument of any of the
types described in such party’s schedules, except that a party may enter into or
amend any contract, agreement, or other instrument in the ordinary course of
business involving the sale of goods or services; or




(iv)

sell any assets or discontinue any operations, sell any shares of capital stock
(other than as contemplated in this Section 4.04) or conduct any similar
transactions other than in the ordinary course of business.




Section 4.05

Indemnification.




(a)

Indemnification of the Buyer.  Subject to the terms and conditions of this
Section 4.05(a), the Company and David C. Merrell agree to jointly and
severally, indemnify, defend and hold harmless the Buyer, its respective
affiliates, its respective present and former directors, officers, shareholders,
employees,





13









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







attorneys and agents and its respective heirs, executors, administrators,
successors and assigns (the “Buyer Indemnified Persons”), from and against any
and all claims, liabilities and losses which may be imposed on, incurred by or
asserted against any of the Buyer Indemnified Persons, arising out of or
resulting from, directly or indirectly:




(i)

the inaccuracy of any representation or breach of any material warranty of the
Company or David C. Merrell contained in or made pursuant to this Agreement,
which was not disclosed to the Buyer in writing prior to the Closing;




(ii)

the breach of any material covenant or agreement of the Company or David C.
Merrell contained in this Agreement; or




(iii)

any claim to fees or costs for alleged services by a broker, agent, finder or
other person claiming to act in a similar capacity at the request of the Buyer
in connection with this Agreement;




provided, however, that the Company and David C. Merrell shall not be liable for
any portion of any claims, liabilities or losses resulting from a material
breach by the Buyer, of any of its obligations under this Agreement or from the
Buyer’s gross negligence, fraud or willful misconduct.  The indemnification
provided for in this Section shall survive the Closing and consummation of the
transactions contemplated hereby or termination of this Agreement for a period
of one (1) year only.




(b)  

Indemnification of the Company and the Company Principal Shareholders.  Subject
to the terms and conditions of this Section 4.05(b), from and after the Closing,
the Buyer agrees to indemnify, defend and hold harmless the Company and the
Company Principal Shareholders, their respective affiliates, their respective
present and former directors, officers, shareholders, employees, attorneys and
agents and their respective heirs, executors, administrators, successors and
assigns (the “Company and the Company Principal Shareholders Indemnified
Persons”), from and against any and all claims, liabilities and losses which may
be imposed on, incurred by or asserted against the Company and the Company
Principal Shareholders Indemnified Persons, arising out of or resulting from,
directly or indirectly:




(i)

the inaccuracy of any representation or breach of any material warranty of the
Buyer contained in or made pursuant to this Agreement, which was not disclosed
to the Company or the Company Principal Shareholders in writing prior to the
Closing;




(ii)

the breach of any material covenant or agreement of the Buyer contained in this
Agreement; or








14









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







(iii)

any claim to fees or costs for alleged services rendered by a broker, agent,
finder or other person claiming to act in a similar capacity at the request of
the Buyer in connection with this Agreement;




provided, however, that the Buyer shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by the Company or
the Company Principal Shareholders of their obligations under this Agreement or
from the Company or the Company Principal Shareholders’ or any of the Company
and the Company Principal Shareholders Indemnified Persons’ gross negligence,
fraud or willful misconduct.  The indemnification provided for in this Section
shall survive the Closing and consummation of the transactions contemplated
hereby or termination of this Agreement for a period of one (1) year only.




Section 4.06

Indemnification of Subsequent Corporate Actions. The Buyer hereby represents and
warrants that it will indemnify and hold harmless any officer, director,
controlling shareholder, attorney, agent or representative of the Company and
the Company Principal Shareholders, or any other person affiliated with the
either or any of them, from any decisions or activities not involving the either
or any of them, subsequent to the Closing Date of the transactions contemplated
by this Agreement. Corporate actions taken by the Buyer following the
transactions contemplated by this Agreement may include, but are not limited to:




(a)

Issuing shares of Common or Preferred Stock which may constitute a majority of
shares issued or any other securities issuance;

(b)

Amending Articles of Incorporation to change the name of the Company or the
Buyer, changing the capital structure of the Company or the Buyer, or any other
amendment;

(c)

Changing the stock quotation service, market or exchange on which the Company’s
shares are quoted or listed;

(d)

Changing status of the Company from a “shell company” to non-“shell company”
status and filing such documents as necessary to achieve such purpose; and

(e)

Any other matter occurring on or after the date of this Agreement not based upon
any action, non-action or otherwise that occurred after the Closing Date of this
Agreement.




ARTICLE V




CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER




The obligations of the Buyer under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:




Section 5.01

Ownership of the Company Principal Shareholders.  Prior to the Closing Date, the
Company Principal Shareholders shall have demonstrated to the Buyer,





15









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







with evidence reasonably satisfactory to the Buyer, that the Company Principal
Shareholders are the owners of 200,100 shares of the outstanding securities of
the Company and are the sole officers and directors of the Company.




Section 5.02

Accuracy of Representations and Performance of Covenants.  The representations
and warranties made by the Company and the Company Principal Shareholders in
this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement).  The Company and the Company Principal Shareholders shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by them prior to or at the Closing.
 The Buyer shall be furnished with a certificate, signed by a duly authorized
executive officer of the Company dated the Closing Date, to the foregoing
effect.




Section 5.03

Officer’s Certificate.  The Buyer shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized officer of the Company to
the effect that no litigation, proceeding, investigation, or inquiry is pending,
or to the best knowledge of the Company, threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the Company’s Schedules, by
or against the Company, which might result in any material adverse change in any
of the assets, properties, business, or operations of the Company.




Section 5.04

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material change in the financial condition, business, or operations
of the Company nor shall any event have occurred which, with the lapse of time
or the giving of notice, is determined to be unacceptable by the Buyer in its
reasonable discretion.




Section 5.05

Approval by the Company.  The Acquisition shall have been approved by the Board
of Directors of the Company, and the Anti-Dilution Shares (if and when
applicable) and the Purchased Shares shall have been approved and authorized by
the Board of Directors and issued and delivered in accordance with Section 3.01,
as applicable.




Section 5.06

No Governmental Prohibition.  No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality which prohibits the consummation of the
transactions contemplated hereby.




Section 5.07

Consents.  All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of the
Buyer and the Company after the Closing Date on the basis as presently operated
shall have been obtained.

 





16









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------










Section 5.08

Assurances.  Unless otherwise agreed by the Parties, prior to the Closing Date,
the Company will:




(a)

not create, allot, issue, acquire, repay or redeem any charter or loan capital
or agree, arrange or undertake to do any of those things or acquire or agree to
acquire, an interest in a corporate body or merge or consolidate with a
corporate body or any other person, enter into any demerger transaction or
participate in any other type of corporate reconstruction;




(b)

operate its business in the usual way so as to maintain that business as a going
concern;




(c)

not acquire or dispose of, or agree to acquire or dispose of, any revenues,
assets, business or undertakings except in the usual course of its business or
assume or incur, or agree to assume or incur, a liability, obligation or expense
(actual or contingent) except in the usual course of its business;




(d)

not declare, pay or make a dividend or distribution;




(e)

not pass a shareholders’ resolution;




(f)

not create, or agree to create or amend, an encumbrance over any licences,
property or assets owned by it;




(g)

not grant any options or other rights to subscribe for or acquire shares or
other securities in their charter or loan capital;




(h)

not act (or omit to act) in a manner which might cause or result in any licence,
consent, or approval or concession held by it to be amended or revoked;




(i)

not make any material change in the nature or organisation of its business;




(j)

comply with all of its contractual, statutory and regulatory obligations;




(k)

not enter into a long-term, onerous, unusual or material agreement, arrangement
or obligation;




(l)

not amend or terminate a material agreement, arrangement or obligation to which
it is a party or terminate any contract or commitment which is not capable of
being terminated without compensation or which is not in the ordinary course of
business;








17









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







(m)

not enter into, amend or terminate a contract (including a series of related
contracts) involving capital expenditure, except with the agreement of the
Buyer;




(n)

not compromise or settle litigation or arbitration proceedings or any action,
demand or dispute or waive a right in relation to litigation or arbitration
proceedings;




(o)

not release, discharge or compound any liability or claim;




(p)

conduct its business in all material respects in accordance with all applicable
legal and administrative requirements in any jurisdiction; and




(q)

co-operate with the Buyer to allow the Buyer and its agents access to, and to
take copies of, the books and records of the Company, including, without
limitation, the statutory books, minute books, leases, licences, contracts,
details of receivables, intellectual property, supplier lists and customer lists
in the possession or control of each of the Company Principal Shareholders or
their agents and representatives.




Section 5.09

Management Resignations and Appointment of New Management.

Michael C. Brown shall resign at the Closing Date from all positions held with
the Company, David C. Merrell shall resign from all officer positions, and
Messrs. Merrell and Brown shall appoint the following as executive officers and
to the Board of Directors of the Company, who shall begin their terms
immediately following the effective date of the resignations of the current
officers and directors:




President, CEO, Secretary and Treasurer:

Abraham Cinta




Additional Member of Board of Directors:

Abraham Cinta




Section 5.10

Lock-Up of Company Principal Shareholders’ Shares.

Until Market Maturity (as defined in Appendix I of this Agreement), all shares
held by the Company Principal Shareholders shall be subject to a lock up
agreement and may not be sold.




ARTICLE VI




MISCELLANEOUS




Section 6.01

No Bankruptcy and No Criminal Convictions.  None of the Parties to this
Agreement, or their officers, directors or affiliates, promoters, beneficial
shareholders or control persons, nor any predecessor thereof have been subject
to the following (unless otherwise disclosed in the Company Schedules or the
Buyer Schedules):




(a)

Any bankruptcy petition filed by or against any business of which





18









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







such person was a general partner or executive officer within the past ten (10)
years;




(b)

Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);




(c)

Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and



(d)

Being found by a court of competent jurisdiction (in a civil action), the SEC or
the Commodity Futures Trading Commission to have violated a federal, provincial
or state securities or commodities law, and the judgment has not been reversed,
suspended, or vacated.




Section 6.02

Broker/Finder’s Fee.  No broker’s or finder’s fee will be paid in connection
with the transaction contemplated by this Agreement other than fees payable to
persons registered as broker-dealers pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended, or persons who have introduced the Parties
only and only to the extent outlined in the Company Schedules or the Buyer
Schedules.  The Buyer, the Company and the Company Principal Shareholders agree
that, except as set forth herein and on Schedule 6.02 attached hereto, there
were no brokers or finders involved in bringing the parties together or who were
instrumental in the negotiation, execution or consummation of this Agreement.
 The Buyer, the Company and the Company Principal Shareholders, each agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.




Section 6.03

Governing Law and Arbitration.  This Agreement shall be governed by, enforced,
and construed under and in accordance with the laws of the United States of
America and, with respect to the matters of state law, with the laws of the
State of Nevada without giving effect to principles of conflicts of law
thereunder.  All controversies, disputes or claims arising out of or relating to
this Agreement shall be resolved by binding arbitration.  The arbitration shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  All arbitrators shall possess such experience in, and
knowledge of, the subject area of the controversy or claim so as to qualify as
an “expert” with respect to such subject matter. The governing law for the
purposes of any arbitration arising hereunder shall be in Clark County, Nevada.
 The prevailing party shall be entitled to receive its reasonable attorney’s
fees and all costs relating to the arbitration.  Any award rendered by
arbitration shall be final and binding on the parties, and judgment thereon may
be entered in any court of competent jurisdiction.





19









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------










Section 6.04

Notices.  Any and all notices, requests or other communications hereunder shall
be given in writing and delivered by: (a) regular, overnight or registered or
certified mail (return receipt requested), with first class postage prepaid; (b)
hand delivery; (c) facsimile transmission; or (d) overnight courier service, to
the parties at the following addresses or facsimile numbers:




If to the Company, to:

E.R.C. Energy Recovery Corporation

Attn:

David C. Merrell

Address:

10018 Falcon View Dr.

Sandy UT 84092




3884 E. North Little Cottonwood Rd

Salt Lake City, UT  84092

Email:

dcm@xmission.com




If to the Company Principal

Shareholders to:

David C. Merrell and Michael C. Brown

Attn:

David C. Merrell

Address:

10018 Falcon View Dr.

Sandy, UT  84092




Email:

dcm@xmission.com

Mikebrown155@aol.com




If to the Buyer to:

Evotech Capital S.A.

Abraham Cinta

abraham.cinta@evotech.com




or at such other address or number as shall be designated by either of the
Parties in a notice to the other party given in accordance with this Section.
Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given: (A) in the case of a notice sent by regular or
registered or certified mail, three business days after it is duly deposited in
the mails; (B) in the case of a notice delivered by hand, when personally
delivered; (C) in the case of a notice sent by facsimile, upon transmission
subject to telephone confirmation of receipt; and (D) in the case of a notice
sent by overnight mail or overnight courier service, the next business day after
such notice is mailed or delivered to such courier, in each case given or
addressed as aforesaid.




Section 6.05

Attorney’s Fees.  In the event that either party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.




Section 6.06

Confidentiality.  Each party hereto agrees with the other that,





20









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others (which information shall
include the existence of this Agreement and the transactions contemplated
herein), except (i) to the extent such data or information is published, is a
matter of public knowledge (through no fault or action of the Party holding such
information on behalf of the other Party), or is required by a court of
competent jurisdiction to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.  The
Company and the Company Principal Shareholders further agree and consent to the
disclosure by the Buyer of any material information regarding the Company and
the Company Principal Shareholders which the Buyer or its counsel deems
necessary for disclosure in the Company’s public filings in the SEC EDGAR
database in connection with the Company’s current or periodic report filings,
including information related to this Agreement.  The Buyer shall not be
required to obtain the prior consent of the Company Principal Shareholders to
publicly disclose such information, though each shall have at least one (1) day
to review such disclosure.




Section 6.07

Publicity.  Prior to or after the Closing of the transaction contemplated
herein, any announcement, or press or news release by the Company or its
shareholders, employees, officers, directors, or agents shall be reviewed and
approved by the Buyer prior to its release, subject to any requirements of law.
The Company shall be allowed to make any announcements relating to this
Agreement or the transactions contemplated herein, and shall be allowed to file
this Agreement and any exhibits or related agreements as may be required
pursuant to the Company’s public reporting obligations with the SEC, subject to
prior approval by the Company Principal Shareholders, which approval shall not
be unreasonably withheld. Prior to the Closing and prior to the Closing Date,
the Company and the Company Principal Shareholders shall make no announcements
relating to this Agreement, the Buyer or the transactions contemplated herein
without the prior written consent of the Buyer, which approval will not be
unreasonably withheld.




Section 6.08

Schedules; Knowledge.  Each party is presumed to have full knowledge of all
information set forth in the other Party’s Schedules delivered pursuant to this
Agreement, and the Buyer is deemed to have knowledge of the information set
forth in the Company’s EDGAR filings.




Section 6.09

Third Party Beneficiaries.  This contract is strictly between the Buyer, the
Company and the Company Principal Shareholders, and, except as specifically
provided, no director, officer, shareholder, employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.





21









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------



 



 




Section 6.10

Expenses.  The Buyer, the Company and the Company Principal Shareholders each
hereto agree to pay their own costs and expenses incurred in negotiating this
Agreement including legal, accounting and professional fees, incurred in
connection with the Agreement or any of the other transactions contemplated
hereby, and those costs and expenses incurred in consummating the transactions
described herein.  




Section 6.11

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter thereof and supersedes all prior
agreements, term sheets, understandings and negotiations, written or oral, with
respect to such subject matter.




Section 6.12

Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the Closing Date for a period of one (1) year.




Section 6.13

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




Section 6.14

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing.  At any time prior to the Closing Date, this Agreement may by amended
by a writing signed by all parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance may be extended by a writing signed by the Party or
Parties for whose benefit the provision is intended.




Section 6.15

Best Efforts.  Subject to the terms and conditions herein provided, each Party
shall use reasonable best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by each under this Agreement so that
the transactions contemplated hereby shall be consummated as soon as
practicable.  Each Party also agrees that each shall use reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.




Section 6.16

Remedies.  The Parties agree that the covenants and obligations contained in
this Agreement relate to special, unique and extraordinary matters and that a
violation of any of the terms hereof or thereof would cause irreparable injury
in an amount which would be impossible to estimate or determine and for which
any remedy at law would be inadequate.  As such, the Parties agree that if
either Party fails or refuses to





22









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







fulfill any of its obligations under this Agreement or to make any payment or
deliver any instrument required hereunder or thereunder, then the other Party
shall have the remedy of specific performance, which remedy shall be cumulative
and nonexclusive and shall be in addition to any other rights and remedies
otherwise available under any other contract or at law or in equity and to which
such Party might be entitled.




Section 6.17

Construction.  The Parties acknowledge that each of them has had the benefit of
legal counsel of choice and has been afforded an opportunity to review this
Agreement with such legal counsel and that this Agreement shall be construed as
if jointly drafted by the Parties hereto.  In this Agreement, the word
“include”, “includes”, “including” and “such as” are to be construed as if they
were immediately followed by the words, without limitation.




Section 6.18

Severability.  The invalidity or unenforceability of any term, phrase, clause,
paragraph, restriction, covenant, agreement or other provision of this Agreement
shall in no way affect the validity or enforcement of any other provision or any
part thereof.




Section 6.19

Headings; Gender.  The paragraph headings contained in this Agreement are for
convenience only, and shall in no manner be construed as part of this Agreement.
 All references in this Agreement as to gender shall be interpreted in the
applicable gender of the Parties.




Section 6.19

Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.
















(Signature Page Follows)
































23









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.







COMPANY:

E.R.C. ENERGY RECOVERY

CORPORATION







By: /s/David C. Merrell

Title: President and a Director

Printed Name: David C. Merrell










BUYER:

EVOTECH CAPITAL S.A.







By: /s/Abraham Dominguez Cinta

Title: Division Manager

Printed Name: Abraham Dominguez Cinta







COMPANY PRINCIPAL SHAREHOLDERS (solely in their capacity as officers and
directors):







/s/David C. Merrell

David C. Merrell, President










/s/ Michael C. Brown

Michael C. Brown, Secretary
































24









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------
















APPENDIX I







The following compensation (the “Consideration”) shall be transmitted to the
Company and the Company Principal Shareholders upon or after the Closing of this
Agreement, as may be applicable, as described below:




To the Company:




·

Upon Closing $1,000 cash paid by the Buyer to the Company in exchange for
1,000,000 shares of common stock of the Company (the “Purchased Shares”) at a
purchase price per share of $0.001.




·

Upon Closing, an additional $49,000 shall be loaned to the Company by the Buyer.
It is understood by all Parties that such $50,000 shall be disbursed in
accordance with Section 2.20 of this Agreement, in consideration of Releases in
the Form of Appendix III







To the Company Principal Shareholders (Messrs. Merrell and Brown), in
consideration for locking up their shares pursuant to Section 6.02; payment or
compromise of any liabilities not resolved by payment from the $50,000 paid by
the Buyer; and indemnification, as applicable to David C. Merrell, as detailed
in Section 4.05 of this Agreement:




* An anti-dilution provision, whereby any share issuances which would render
Company Principal Shareholders’ holdings to become less than 4.99% of total
issued and outstanding shares of Common Stock, shall be automatically
accompanied by an additional Anti-Dilution Shares issuance to each, which shall
maintain the Company Principal Shareholders’ collective holdings to 4.99% of the
outstanding Common Stock, to be divided pro rata, based upon the percentage of
their respective pre-Closing Date holdings (David C. Merrell, approximately
91.654%, and Michael C. Brown, approximately .8345%. This provision shall
automatically expire upon Market Maturity, defined as follows:




“Market Maturity” shall mean the earlier of: (i) the average daily trading
volume of the Company’s Common Stock over any 30 day trading period reaches
$80,000 (calculated by multiplying the daily volume by the closing last trade
share price for that trading day); or (ii) aggregate revenue of the Company,
beginning on the date of this Agreement, reaches $25 million, as reported on its
published SEC periodic filings.




* A three-year warrant to purchase 13,682 shares of the Common Stock (or such
number of shares as is equal to 1% of the fully-diluted total outstanding shares
of Common Stock,





25









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







calculated on July 1, 2014, whichever is greater), and subject to the same
anti-dilution provision above, meaning that such warrant shall provide the right
to acquire a number of shares of Common Stock equal to 1% of the outstanding
Common Stock of the Company, until the Market Maturity. This warrant may be
exercised by the Company Principal Shareholders if and only if such exercise
does not result in the Company Principal Shareholders holding a combined total
of more than 4.99% of the issued and outstanding shares of the common stock of
the Company. The warrant will be issuable after July 1, 2014. The exercise price
of the warrant will be $0.20 per share and shall have a “cashless exercise”
feature.




The Company Principal Shareholders shall have the right to privately convey any
of the Common Stock or warrants acquired, notwithstanding any Lock-Up Agreement,
so long as the acquiree executes and delivers the Lock-Up Agreement to the
Company.




All such Common Stock shall be deemed fully-paid by reason the value of the
covenants and the terms and conditions of this Agreement.





26









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







Appendix II





27









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------










Name of Creditor

Owed

Compromised

To be paid from $50,000

David Merrell

$149,546.74

$149,546.74

$0.00

Leonard Burningham

$78,106,68

$44,430.68

$33,676.00

HJ & Associates

$5,925.16

$0.00

$5,925.16

Pritchett, Siler & Hardy

$8,398.84

$0.00

$8,398.84

Shelley Goff

$2,000.00

$0.00

$2,000.00

Jersey Transfer

$46,515.00

$31,515.00

$0.00**

 

 

 

 

HJ & Associates

$   *

 

 

Pritchett

$   *

 

 

Shelley Goff

$1,000.00*

 

 




*Additional fee will be paid by David Merrell




**  Jersey Transfer has agreed to discount their bill to $15,000.00 and this
liability shall remain an obligation of the Company and is not subject to
payment or compromise by David C. Merrell or otherwise.








28









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------










Appendix III





29









Initials: _AC______ _DM, MB, ERC by DM_________




--------------------------------------------------------------------------------







FORM OF RELEASE




In consideration of the sum of $________________, the receipt and sufficiency of
which is acknowledged, ______________________ and any of his/her/their agents,
successors, and assigns (collectively “Releasors”), hereby releases acquits, and
forever absolutely discharges E.R.C. Energy Recovery Corporation, a Delaware
corporation (collectively “E.R.C.”), and E.R.C.’s past and present owners,
management members, employees, servants, representatives, agents, attorneys,
affiliated entities and persons, subrogees, heirs, executors, insurers,
successors, and assigns (the “E.R.C. Releasees”), from any and all actions,
causes of action, claims, debts, liabilities, accounts, demands, damages,
causes, claims for indemnification or contribution, or any other thing
whatsoever whether known or unknown, suspected or unsuspected, certain or
speculative, accrued or unaccrued that the Releasors ever had or now have
relating to or arising out of past agreements, contracts, obligations and
relationships written or verbal with E.R.C.




DATED: ________________________

BY:______________________________








30









Initials: _AC______ _DM, MB, ERC by DM_________


